Exhibit 10.38

AMENDMENT NO. 1 TO GUARANTY

This Amendment No. 1 to Guaranty dated as of March 29, 2007 (the “Amendment”)
amends that certain Guaranty (the “Guaranty”) dated as of September 25, 2006 and
issued by Bertucci’s Corporation (the “Guarantor”) in favor and for the benefit
of BUCA, Inc. (the “Creditor”).

WHEREAS, the Creditor, BUCA Restaurants 3, Inc. (the “Company”), Vinny T’s
Acquisition Corporation (the “Debtor”) and the Guarantor entered into that
certain Stock Purchase Agreement dated as of September 25, 2006 (the “Stock
Purchase Agreement”) whereby the Debtor acquired all of the issued and
outstanding capital stock of the Company from the Creditor (the “Transaction”);

WHEREAS, pursuant to the terms of the Stock Purchase Agreement on September 25,
2006, the Debtor issued to the Creditor a Promissory Note in the original
principal amount of $3,800,000.00 (the “Original Promissory Note”);

WHEREAS, as a condition to the consummation of the Transaction, the Creditor 
required that the Guarantor execute and deliver the Guaranty to the Creditor;

WHEREAS, on the date hereof the Debtor and the Creditor have amended and
restated the Original Promissory Note to, among other things, reduce the
principal amount owed under the Original Promissory Note from $3,800,000.00 to
$3,661,293.00 (the “Promissory Note Amendment”);

WHEREAS, in connection with the Promissory Note Amendment the Guarantor and the
Creditor desire to amend the Guaranty to reflect that the Original Promissory
Note has been replaced by the Amended and Restated Promissory Note;

WHEREAS, pursuant to Section 11(g) of the Guaranty, the Guaranty may be modified
by a writing signed by the Guarantor and the Creditor; and

WHEREAS, the Guarantor and the Creditor have both executed this Amendment No. 1
to Guaranty.

NOW THEREFORE, in consideration of the Promissory Note Amendment, and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1.            The following Section 11(n) shall be added to the Guaranty
immediately after Section 11(m) thereof:

“(n)         The Guarantor and the Creditor understand and agree that: (i) on
March 29, 2007 the Guarantor and the Creditor amended and restated the
Promissory Note by executing and delivering an Amended and Restated Promissory
Note in the face principal amount of $3,661,293.00, a copy of which is attached
hereto as Exhibit 1 (the “Amended and Restated Promissory Note”); and (ii)
notwithstanding anything in the Guaranty to the contrary, all references in the
Guaranty to the Promissory Note shall now refer to the Amended and Restated
Promissory Note.”

2.            Exhibit 1 attached hereto shall be attached to the Guaranty as
Exhibit 1 after the signature pages to the Guaranty.

3.            Except as amended and/or changed hereby, the Guaranty shall remain
in full force and effect in accordance with its original terms.

[REMAINDER OF PAGE INTENTIONALLY BLANK]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Guaranty
as of the date first above written.

 

BERTUCCI’S CORPORATION

 

 

 

 

 

By:

  /s/ David G. Lloyd

 

 

 

David G. Lloyd

 

 

President and Chief Financial Officer

 

 

 

 

 

 

 

 

BUCA, INC.

 

 

 

 

 

 

 

By:

/s/ Wallace B. Doolin

 

 

 

  Wallace B. Doolin

 

 

  Chairman, President and Chief Executive Officer

 


--------------------------------------------------------------------------------